Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on August 11, 2021 and April 6, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 & 3-20 are rejected under 35 U.S.C. 103 as obvious over Kondo et al. (Pub. No.: US 2019/0109066 A1) in view of Yang et al. (Patent No.: US 11,276,764 B1).

Regarding Claim 1, Kondo et al. discloses a semiconductor device comprising: 									a substrate (Par. 0040; Fig. 1B – substrate 20);						at least one transistor including a collector layer, a base layer, and an emitter layer, which are laminated on the substrate, at least part of the collector layer and the base layer of the transistor composing a collector mesa having a substantially mesa shape (Par. 0040-0042; Fig. 1B – collector layer 31; base layer 32; emitter layer 33);						a first insulating film that is a first-layer interlayer insulating film with respect to the substrate, which is arranged on the substrate and which covers the transistor (Par. 0043; Fig. 1B  – first insulating film comprising 40);								a first-layer emitter line that is arranged on the first insulating film, that is electrically connected to the emitter layer of the transistor via an opening in the first insulating film (Par. 0043; Fig. 1B  – first layer emitter line E1);									a second insulating film that is arranged on the first-layer emitter line and that has an opening included in the first-layer emitter line in a plan view (Par. 0045; Fig. 1B  – second insulating film 41); and										a bump that is arranged on the second insulating film and that is electrically connected to the first-layer emitter line via the opening in the second insulating film (Par. 0043; Fig. 1B  –  bump comprising EB).
Kondo et al. does not explicitly disclose the collector mesa having side faces tilting with respect to the substrate so that a dimension of a top face in a first direction of a plane of the substrate is smaller than a dimension of a bottom face therein; and 											the first-layer emitter line extends from an area where the first-layer emitter line is overlapped with the top face of the collector mesa to areas where the first-layer emitter line is overlapped with at least part of the tilting side faces of the collector mesa in a plan view.			However, Yang et al. teaches the collector mesa having side faces tilting with respect to the substrate so that a dimension of a top face in a first direction of a plane of the substrate is smaller than a dimension of a bottom face therein (Col. 12, L 32-67; Fig. 8 – mesa 140); and 							the first-layer emitter line extends from an area where the first-layer emitter line is overlapped with the top face of the collector mesa to areas where the first-layer emitter line is overlapped with at least part of the tilting side faces of the collector mesa in a plan view (Col. 12, L 32-67; Fig. 8 – first layer emitter line 132).								The difference between the teachings of Kondo et al. and the instant application is minimal. Kondo et al. basically teaches the same invention except that it does not teach an insulating film covering emitter line E2 with an opening in the insulating film through which the bump is connected to the emitter layer 33. If emitter line E2 were covered with an insulating film with an opening in it, Kondo et al. would have taught the same invention as recited by the instant claim as long as emitter line E2 together with emitter line E1 were considered as the first layer emitter line. This type of difference could be considered minimal and a person of ordinary skill could have easily tweaked the invention of Kondo et al. especially in light of the teachings of Yang et al. keeping in mind the need to dissipate the heat generated in the transistor efficiently and keep the parasitic capacitance situation within control.   						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Yang et al. to adapt a semiconductor device comprising: wherein the collector mesa of Kondo et al. having side faces tilting with respect to the substrate so that a dimension of a top face in a first direction of a plane of the substrate is smaller than a dimension of a bottom face therein; and the first-layer emitter line extends from an area where the first-layer emitter line is overlapped with the top face of the collector mesa to areas where the first-layer emitter line is overlapped with at least part of the tilting side faces of the collector mesa in a plan view in order to tweak the thermal dissipation path of the heat generated in the transistor to achieve the most efficient transistor for the particular application.
Regarding Claim 3, modified Kondo et al., as applied to claim 1, discloses the semiconductor device, further comprising:							a sub-collector layer that is arranged in a surface portion of the substrate configured to connect to the collector layer of the transistor and that extends in the first direction from the collector layer of the transistor in a plan view  (Par. 0040; Fig. 1B – area 21 could be considered as the sub-collector layer);										at least one collector electrode that is arranged on the sub-collector layer with a spacing in the first direction from the transistor, that is electrically connected to the collector layer of the transistor via the sub-collector layer, and that is covered with the first insulating film (Par. 0042; Fig. 1B – collector electrode C0); and								a first-layer collector line that is overlapped with the collector electrode in a plan view, that is arranged with a spacing in the first direction from the first-layer emitter line, and that is connected to the collector electrode via the opening in the first insulating film (Par. 0042-0044; Figs. 1A-1B - first-layer collector line ),									wherein a side face of the collector electrode, which is opposed to the collector mesa, is closer to the collector mesa than a side face of the first-layer collector line, which is opposed to the collector mesa, in a plan view (Par. 0042-0044; Figs. 1A-1B -.taking into account that modified Kondo et al. teaches, per rejection of claim 1, the collector mesa having side faces tilting with respect to the substrate so that a dimension of a top face in a first direction of a plane of the substrate is smaller than a dimension of a bottom face therein; also it should be noted that according to Fig. 1A the first-layer collector line C1 has a narrower width than the collector electrode C0 where the two overlap each other).  

Regarding Claim 4, modified Kondo et al., as applied to claim 1, discloses the semiconductor device, wherein 									the first-layer emitter line extends from the area where the first-layer emitter line is overlapped with the top face of the collector mesa to positions exceeding lower ends of the tilting side faces of the collector mesa in a plan view (Yang et al. - Fig. 8 in light of the rejection of claim 1).

Regarding Claim 5, modified Kondo et al., as applied to claim 1, discloses the semiconductor device, wherein									the at least one transistor includes a first transistor and a second transistor that are arranged in line in the first direction (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14), and									the first-layer emitter line continuously extends from an area where the first-layer emitter line is overlapped with the first transistor to an area where the first-layer emitter line is overlapped with the second transistor in a plan view (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 6, modified Kondo et al., as applied to claim 5, discloses the semiconductor device, wherein									the opening in the second insulating film continuously expands from an area where the opening is overlapped with the first transistor to an area where the opening is overlapped with the second transistor, and the bump is electrically connected to the first-layer emitter line via the opening in the second insulating film (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 7, modified Kondo et al., as applied to claim 2, discloses the semiconductor device, further comprising:							a sub-collector layer that is arranged in a surface portion of the substrate configured to connect to the collector layer of the transistor and that extends in the first direction from the collector layer of the transistor in a plan view  (Par. 0040; Fig. 1B – area 21 could be considered as the sub-collector layer);										at least one collector electrode that is arranged on the sub-collector layer with a spacing in the first direction from the transistor, that is electrically connected to the collector layer of the transistor via the sub-collector layer, and that is covered with the first insulating film (Par. 0042; Fig. 1B – collector electrode C0); and								a first-layer collector line that is overlapped with the collector electrode in a plan view, that is arranged with a spacing in the first direction from the first-layer emitter line, and that is connected to the collector electrode via the opening in the first insulating film (Par. 0042-0044; Figs. 1A-1B - first-layer collector line ),									wherein a side face of the collector electrode, which is opposed to the collector mesa, is closer to the collector mesa than a side face of the first-layer collector line, which is opposed to the collector mesa, in a plan view (Par. 0042-0044; Figs. 1A-1B -.taking into account that modified Kondo et al. teaches, per rejection of claim 1, the collector mesa having side faces tilting with respect to the substrate so that a dimension of a top face in a first direction of a plane of the substrate is smaller than a dimension of a bottom face therein; also it should be noted that according to Fig. 1A the first-layer collector line C1 has a narrower width than the collector electrode C0 where the two overlap each other).  

Regarding Claim 8, modified Kondo et al., as applied to claim 2, discloses the semiconductor device, wherein 									the first-layer emitter line extends from the area where the first-layer emitter line is overlapped with the top face of the collector mesa to positions exceeding lower ends of the tilting side faces of the collector mesa in a plan view (Yang et al. - Fig. 8 in light of the rejection of claim 1).

Regarding Claim 9, modified Kondo et al., as applied to claim 3, discloses the semiconductor device, wherein 										the first-layer emitter line extends from the area where the first-layer emitter line is overlapped with the top face of the collector mesa to positions exceeding lower ends of the tilting side faces of the collector mesa in a plan view (Yang et al. - Fig. 8 in light of the rejection of claim 1).
.
Regarding Claim 10, modified Kondo et al., as applied to claim 7, discloses the semiconductor device, 									wherein the first-layer emitter line extends from the area where the first-layer emitter line is overlapped with the top face of the collector mesa to positions exceeding lower ends of the tilting side faces of the collector mesa in a plan view (Yang et al. - Fig. 8 in light of the rejection of claim 1).

Regarding Claim 11, modified Kondo et al., as applied to claim 2, discloses the semiconductor device, wherein									the at least one transistor includes a first transistor and a second transistor that are arranged in line in the first direction (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14), and									the first-layer emitter line continuously extends from an area where the first-layer emitter line is overlapped with the first transistor to an area where the first-layer emitter line is overlapped with the second transistor in a plan view (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 12, modified Kondo et al., as applied to claim 3, discloses the semiconductor device, wherein									the at least one transistor includes a first transistor and a second transistor that are arranged in line in the first direction (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14), and									the first-layer emitter line continuously extends from an area where the first-layer emitter line is overlapped with the first transistor to an area where the first-layer emitter line is overlapped with the second transistor in a plan view (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 13, modified Kondo et al., as applied to claim 4, discloses the semiconductor device, wherein									the at least one transistor includes a first transistor and a second transistor that are arranged in line in the first direction (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14), and									the first-layer emitter line continuously extends from an area where the first-layer emitter line is overlapped with the first transistor to an area where the first-layer emitter line is overlapped with the second transistor in a plan view (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 14, modified Kondo et al., as applied to claim 7, discloses the semiconductor device, wherein									the at least one transistor includes a first transistor and a second transistor that are arranged in line in the first direction (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14), and									the first-layer emitter line continuously extends from an area where the first-layer emitter line is overlapped with the first transistor to an area where the first-layer emitter line is overlapped with the second transistor in a plan view (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 15, modified Kondo et al., as applied to claim 8, discloses the semiconductor device, wherein									the at least one transistor includes a first transistor and a second transistor that are arranged in line in the first direction (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14), and									the first-layer emitter line continuously extends from an area where the first-layer emitter line is overlapped with the first transistor to an area where the first-layer emitter line is overlapped with the second transistor in a plan view (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 16, modified Kondo et al., as applied to claim 9, discloses the semiconductor device, wherein									the at least one transistor includes a first transistor and a second transistor that are arranged in line in the first direction (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14), and									the first-layer emitter line continuously extends from an area where the first-layer emitter line is overlapped with the first transistor to an area where the first-layer emitter line is overlapped with the second transistor in a plan view (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).
Regarding Claim 17, modified Kondo et al., as applied to claim 10, discloses the semiconductor device, wherein									the at least one transistor includes a first transistor and a second transistor that are arranged in line in the first direction (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14), and									the first-layer emitter line continuously extends from an area where the first-layer emitter line is overlapped with the first transistor to an area where the first-layer emitter line is overlapped with the second transistor in a plan view (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 18, modified Kondo et al., as applied to claim 11, discloses the semiconductor device, wherein									the opening in the second insulating film continuously expands from an area where the opening is overlapped with the first transistor to an area where the opening is overlapped with the second transistor, and the bump is electrically connected to the first-layer emitter line via the opening in the second insulating film (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 19, modified Kondo et al., as applied to claim 12, discloses the semiconductor device, wherein									the opening in the second insulating film continuously expands from an area where the opening is overlapped with the first transistor to an area where the opening is overlapped with the second transistor, and the bump is electrically connected to the first-layer emitter line via the opening in the second insulating film (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).

Regarding Claim 20, modified Kondo et al., as applied to claim 13, discloses the semiconductor device, wherein									the opening in the second insulating film continuously expands from an area where the opening is overlapped with the first transistor to an area where the opening is overlapped with the second transistor, and the bump is electrically connected to the first-layer emitter line via the opening in the second insulating film (Kondo et al. – Par. 0107 & 0113-0123; Figs. 14 & 15/16 in view of Yang et al. – Fig. 14).


Claim 2 is rejected under 35 U.S.C. 103 as obvious over Kondo et al. (Pub. No.: US 2019/0109066 A1) and Yang et al. (Patent No.: US 11,276,764 B1), as applied to claim 1..
Regarding Claim 2, modified Kondo et al., as applied to claim 1, does not explicitly disclose the semiconductor device, wherein 										the opening in the second insulating film expands from an area where the opening is overlapped with the top face of the collector mesa to areas where the opening is overlapped with at least part of the tilting side faces of the collector mesa in a plan view.					However, modified Kondo et al. teaches, as reasoned in the rejection of claim 1, that  the second insulating film is arranged on the first-layer emitter line and that it has an opening included in the first-layer emitter line in a plan view. The only thing it does not specify is how big the opening should be. Now, it would be clear to a person of ordinary skill that a bigger opening would ensure more contact area of the bump to the first layer emitter line and hence would be inclined to tweak the invention to make sure that a wide area of the first layer emitter line is left uncovered from the second insulating film.							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use common knowledge to adapt a semiconductor device wherein the opening in the second insulating film of modified Kondo et al. expands from an area where the opening is overlapped with the top face of the collector mesa to areas where the opening is overlapped with at least part of the tilting side faces of the collector mesa in a plan view in order to facilitate electrical connection to an conductive bump and also to facilitate heat dissipation.  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/22/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812